Interim Decision *1305

MAirrx of Yoo

In DEPORTATION Proceedings
A-10751071

Decided by Board October 30,1963
A lawful permanent resident, upon return to the United States in July 1959
following a 4-hour absence to Mexico on a sight-seeing trip did not make an
entry [Rosenberg T. Fleuti, 371 U.S. 449] upon which to predicate a ground of
deportation arising out of a conviction of a crime involving moral turpitude
commited within 5 years after entry. See Matter of Cardenas Pineda, Int.
-

Dec. No. 1295.
CHARGE:
Order: Act of 1952—Section 241 (a) (4) [8 U.S.C. 1251 (a) (4)7—Convicted

of crime committed within 5 years of entry, to wit, murder in the
first degree.

An order entered by the special inquiry officer on July 23, 1963
directs the respondent's deportation to the Republic of Korea on the
charge that he has been convicted of a crime involving moral turpitude

committed within five years after entry and sentenced to confinement
therefor for a year or more, to wit, first degree murder (8 U.S.C.
1251(0 (4) ) _ The ease has been certified for final decision by the
Board of Immigration Appeals.
The record relates to a native and citizen of the Republic of Korea,
male, unmarried, 23 years of age, who was admitted to the United
States for permanent residence through the port of Seattle, Washington on July 7, 1956. The evidence establishes and the respondent
admits that he was convicted in the Circuit Court for the Eleventh
Judicial Circuit, Dade County, Miami, Florida, of first degree murder
and sentenced to life imprisonment on April 18, 1963. The respondent also admits that in July of 1959 he went on a sight-seeing trip
to Mexico for approximately four hours accompanied by his father
and another person.
The case has been certified for an interpretation of the term "entry"
in light of the Supreme Court decision in the case of Eosenberg v.
Fleuti, 374 U.S. 449, 10 L. ed. 2d 1000, June 17, 1963. The Supreme
376

Interim Decision #1305
Court in the Fleuti case had before it the question of whether a resident
alien who returned to the United States in 1956 after a brief visit to
Mexico and at that time was excludable under section 212(a) of the
Immigration and Nationality Act (8 U.S.C. 1182 (a) ) would be subject
to deportation by reason of an "entry" within the meaning of section
101(a) (13) of the Act (8 U.S.C. 1101 (a) (13) ) . 1 The Court construed
the "intent" exception to the definition of the term "entry" as meaning

an intent to depart in a manner which can be regarded as meaningfully
interruptive of the alien's permanent residence. The following factors were stated by the Court as indicative of such an intent: (1) the
length of time the alien was absent from the United States; (2) the
purpose of the alien's visit abroad is not contrary to some policy reflected in our immigration laws; and (3) was it necessary for the alien
to procure travel documents in order to make the trip.
The evidence with regard to the nature of respondent's short, visit to
Mexico was fully developed by the trial attorney. The respondent
testified ". . . we entered Mexico just visiting a different errantry,

sightseeing, sir." When questioned as to whether he knew that he was
leaving the United States and entering Mexico, the respondent replied
". . . the only answer I can give you . . . in entering a different country. No, I didn't have the intention in my mind at that time."
(pp. 13 & 14) The respondent subsequently testified that he knew that he was entering a foreign. country when he visited in Mexico (p. 16) ;
that he had an "identification card" which said "I was allowed either
in Mexico or Canada, possibly three months with this card" (p. 12) ;
and that he went through inspection when he entered and departed
from Mexico (p. 15).

The special inquiry officer, referring to the factors enumerated by
the Supreme Court as indicative of an "intent" to depart in a meaningful manner, concedes that the length of the respondent's absence in
Mexico was short (four hours) ; that the purpose of the respondent's
visit to Mexico was legitimate, namely, not contrary to some policy
reflected in our immigration laws and that it was an innocent, casual
and brief excursion from the United States. The special inquiry
I That portion of section 101(a) (13), Immigration and Nationality Act (8
U.S.C. 1101 (a) (13) ) pertinent to this decision reads as follows : "The term 'entry'
means any coming of an alien into the United States, from a foreign port or place
or from an outlying possession, whether voluntarily or otherwise, except that an
alien having• a lawful permanent residence in the United States shall not be
regarded as making an entry into the United States for the purposes of the

immigration laws if the alien proves to the satisfaction of the Attorney General
that his departure to a foreign port or place or to an outlying possession was not
intended or reasonably to be expected by him or his presence in a foreign port or
place or in an outlying possession

was not voluntary: . ." (Emphasis

supplied.)

377

Interim Decision #1305
officer concludes, however, that the respondent's departure was meaningfully disruptive of his resident alien. status because the respondent
"knew he was required to have some form of travel document or identification in order to come back to the United States 2 . . . and he
(respondent) knew that he had to be inspected by immigration officers
on his return to this country." (pp. 4 & 5, special inquiry officer
opinion) The special inquiry officer distinguishes Fleuti on the basis
of this reasoning and finds that the respondent. did effect an "entry"
within the meaning of section 101(a) (13) of the Act when he last
entered the United States at Nogales, Arizona in July of 1959.
Contrary 'to the special inquiry officer, we are unable to distinguish
respondent's ease from the Supreme Court holding in Rosenberg v.
Fleuti (supra). Knowledge of the fact that a travel document is
required for presentation to an inspecting immigration officer upon
return to the United States is not the 8i210 qua non of the Supreme
Court's reference to travel document requirements as indicative of an
"intent to depart in a manner which can be regarded as meaningfully
interruptive of the alien's permanent residence." When the Supreme
Court in stating the several factors relevant to a meaningful departure
said "whether the alien has to procure any travel documents in order to
make this trip" they meant that the procurement of the document is the
key to an "intent" to depart "meaningfully" because as the Supreme
Court expressed it "the need to obtain such items might well cause the

alien to consider more fully the implications involved in his leaving the
country." (Emphasis supplied.) Furthermore, under the regulations
then prevailing 3 Fleuti was required to present his alien registration
receipt card (Form 1-151) to effect a reentry when he returned from
Mexico in August of 1956 and we presume he had one in his possession for this purpose. As in the case of this respondent Fleuti did not
have "to procure any travel documents in order to make his trip"
to Mexico (10 L. ed. 24 at p.1009).
This respondent has had an alien registration card since his initial
entry for permanent residence in 1956. He did not have to make a
formal application for a travel document authorizing his reentry following a border crossing into Mexico because under 8 CFR 211.1
(supra 2 ) his alien registration card was sufficient for this purpose. According to his testimony the document he presented upon his return
to the United States (alien registration card) said on its face that the
' 8 OM 211.1 reads in part as follows: A valid unexpired immigrant visa shall
be presented by each arriving immigrant alien except an immigrant who . . .(b)
is returning to an unrelinquished lawful permanent residence after a temporary
absence abroad (exceptions not pertinent here) not exceeding one year and
presents a Form 1 151 Alien Registration Receipt (lard duly issued to him .. .
3 8 OFR 211.11 as revised May 15, 1956
-

378

Interim Decision #1305
holder thereof "was allowed either in Mexico or Canada, possibly three
months . . ." (p. 12) It cannot be said under these circumstances
that the respondent's casual and brief excursion beyond our borders
was "intended" as a departure disruptive of his resident alien status.
Accordingly, the respondent did not make an "entry" within the meaning of section 101 (a) (13) of the Immigration and Nationality Act
(supra 1 ) when he returned to the United States following a visit in
Mexico of four hours' duration in July of 1959. The charge laid under
section 241(a) (4) of the Immigration and Nationality Act (8 U.S.O.
1251 (a) (4) ) cannot be sustained because the respondent has not been
convicted of a crime involving moral turpitude committed within five
years of his only "entry" into the United States, namely, his entry for
permanent residence on .1-nly 7, 1956. An appropriate order will be
entered.
Order: The order entered by the special inquiry officer on July 23,
1963 directing the alien's deportation to the Republic of Korea on the
charge stated in the order to show cause dated April 25, 1963 is hereby
withdrawn.
It is further ordered that the proceeding under the said order to
show cause be and the same is hereby terminated.

379

